Fairfield App. No. 2009-CA-24, 2009-Ohio-3277. On September 16, 2009, this court found Kevin Hughley to be a vexatious litigator under S.Ct.Prac.R. XIV(5)(B). This court further ordered that Hughley was prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. On October 26, 2009, Hughley submitted a motion for leave to file motion for extension of time to file a merit brief. Upon review of the proffered motion for leave,
It is ordered by the court that Kevin Hughley’s motion for leave is denied.
Upon review of the documents filed in this case, the court finds the case to be without merit. Accordingly, it is further ordered by the court, sua sponte, that this case is dismissed.